DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment filed on 01/03/2022.
Claims 1, 9 and 16 have been amended.
Claims 1-20 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The objection to the specification has been withdrawn as the amendment to the specification has been submitted.
The rejection under 35 U.S.C. 112(b) of claims 1-20 has been maintained because the amendment is still unclear what it means by having an apex node inferior to the apex node of the first subset within the subset-difference coverage tree (see details below). 
Regarding the double patenting rejection of claims 1-15, the amended filed claims on 1/3/2022 do not overcome the double patenting rejection.  Therefore, the 
Regarding the 101 rejection, 
Applicant alleges on page 8 of the Remarks that the Office Action takes the position that the present claims are directed to a mental process without significantly more. (Office Action at 9.)  Applicant respectfully disagrees. 
The present claims recite a method of generating a key block for use in a broadcast encryption system. The claimed method is not amenable to performance in the human mind at least because it involves a method of manipulating a subset difference coverage tree - a complex structure that is too complex to hold in the human mind. Moreover, the claims address a technical problem in the field of broadcast encryption using techniques unique to computers.
Examiner’s response: Examiner respectfully disagrees.  The claims are directed to the method of generating a key block for use in a broadcast encryption system.  The step of generating the key block corresponding to the subset-difference coverage tree can be performed in the human mind or by a human using a pen and paper to perform the claim limitation, See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674.  The steps of determining recited in the claims are also directed to mental processes because they are basically presented as observations, evaluations, judgments, and opinions.  As for the reading step, it is considered as data gathering that is insignificant extra-solution activity.  See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).
Applicant alleges that the claims address a technical in the field of broadcast encryption using techniques unique to computers.  Examiner respectfully disagrees because the claims are directed to a method of generating a key block for use in a broadcast encryption key.  Nothing recited in the claims discloses using the key block in the broadcast encryption key.  Therefore, the claims do not address a technical problem in the field of broadcast encryption using techniques unique to computers.
Applicant alleges on page 9 of the Remarks that as set out in the specification at [0013]-[0014], the claimed invention provides an improvement to a “broadcast encryption scheme to restrict authorized access to distributed content,” such as content distributed on DVD. In particular, the claims recite a particular method for “generating a key block for use in a broadcast encryption system.” The present claims are thus directed to “a process specifically designed to achieve an improved technological result.” See, e.g., McRO, 837 F. 3d at 1316 (Fed. Cir. 2016). As in McRO, the present claims and specification describe the claimed invention as improving a particular technology through the use of a new process.
Even if the present claims were directed to an abstract idea, which they are not, they include meaningful limitations that amount to “significantly more.” As discussed above, the independent claims recite various specific steps for improved broadcast encryption. These constitutes more than the “abstract idea” identified in the Office Action, and provide “specific limitation[s] other than what is well-understood, routine and conventional in the field.” (See 2014 Interim Guidance on Patent Subject Matter Eligibility at I.B.1.) 
Examiner’s response: Examiner respectfully disagrees.  Applicant alleged that the claims provide a particular solution to a specific problem, for instance, “a broadcast encryption scheme to restrict authorized access to distributed content,” such as content distributed on DVD. In particular, the claims recite a particular method for “generating a key block for use in a broadcast encryption system”. However, the aforementioned improvement by the applicant such as “a broadcast encryption scheme to restrict authorized access to distributed content” is not recited in the claims.  The claims are directed only to the steps of generating a key block.  It should be noted that the resulting of practical application as set forth by the MPEP 2106.05 (a), is not due just any solution-to-problem but rather “a technological solution to a technological problem”.  As such, the claimed invention is not considered to result in practical application.
Applicant further alleges on page 9 of the Remarks that to the extent that the present claims contain known elements, “an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces.”  Bascom Global Internet Services v. AT&T Mobility, 827 F. 3d 1341, 1350 (Fed. Cir. 2016). In particular, the present claims are directed to a specific implementation of improved broadcast encryption that goes beyond the general idea identified in the Office Action, and that is not reflected in the prior art. Such claims clearly do not seek to tie up any judicial exception. 
Examiner’s response: Examiner respectfully disagrees.  Applicant alleges that the present claims are directed to a specific implementation of improved broadcast encryption that goes beyond the general idea identified in the Office Action.  Examiner notes that the alleged specific implementation of improved broadcast encryption is recited in the applicant’s specification but it is not recited in the claims.  That is, the claims must include the components or steps of the invention that provide the improvement described in the specification. An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107.  Therefore, the 101 rejection has been maintained.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 9 and 16, 
These claims recite the limitations “reading a subset-difference coverage list comprising a plurality of subset items of a subset-difference coverage tree; determining a blacklisted node covered by a first subset of the plurality of subset items, the first subset having an apex node”.  Examiner notes that the subset-difference coverage list is not linked to the rest of the claims.  It is unclear if the blacklisted node is determined based on the subset-difference coverage list or subset-difference coverage tree.  According to Applicant’s disclosure, the blacklisted node is determined by the coverage lists (see paragraph 0030).  For examination purposes, the examiner will broadly interpret that the blacklisted node is determined by the S-D coverage list.
These claims further recite the limitation “determining a plurality of subsets, each of the plurality of subsets having an apex node inferior to the apex node of the first subset within the subset-difference coverage tree”.  The inferior” in claims 1, 9 and 16 is a relative term which renders the claim indefinite.  The term “inferior” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is further unclear if the apex node is referring to the apex node of the first subset or the apex node of each subset of the plurality of subsets.  For examination purposes the apex node is broadly interpreted as the apex node of each subset.
Claims 2-8, 10-15 and 17-20 are depended on the rejected base claims, and are rejected for the same rationales.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,467,384 (hereinafter Geagan) in view of JU et al. (US 20090304185).  (See Claims Comparison Table below).


Patent Application 10,467,384
Claim 1:
A method of generating a key block for use in a broadcast encryption system, the method comprising: 
reading a subset-difference coverage list comprising a plurality of subset items of a
subset-difference coverage tree;



determining a blacklisted node covered by a first subset of the plurality of subset items, the first subset having an apex node; 
determining a plurality of subsets, each of the plurality of subsets having an apex node inferior to the apex node of the first subset within the subset-difference coverage tree, none of the plurality of subsets covering the blacklisted node; 

modify the subset-difference coverage tree to cover the plurality of subsets and not cover the first subset; and 

generating a key block corresponding to the subset-difference coverage tree.

A method for encrypting content, the method comprising: generating a subset-difference tree comprising a plurality of subsets, the subset-difference tree covering a plurality of nodes and each of the plurality of subsets having an apex node among the plurality of nodes, each node corresponding to an encryption key; 

determining at least one blacklisted node among the plurality of nodes; 


identifying a first subset among the plurality of subsets that covers the at least one blacklisted node; determining a plurality of substitute subsets by splitting the first subset, each of the plurality of substitute subsets overlapping the first subset and not covering the at least one blacklisted node; 
substituting the plurality of substitute subsets for the first subset in the subset-difference tree; 

generating a key block corresponding to the subset-difference tree; and encrypting content for broadcast distribution, the encrypted content being decryptable using an encryption key corresponding to a node in the subset-difference tree, in combination with the key block.

A computer program product for generating a key block in a broadcast encryption system, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising: 

reading a subset-difference coverage list comprising a plurality of subset items of a
subset-difference coverage tree;


determining a blacklisted node covered by a first subset of the plurality of subset items, the first subset having an apex node; 

determining a plurality of subsets, each of the plurality of subsets having an apex node inferior to the apex node of the first subset within the subset-difference coverage tree, none of the plurality of subsets covering the blacklisted node; 
modifying the subset-difference coverage tree to cover the plurality of subsets and not cover the first subset; and 
generating a key block corresponding to the subset-difference coverage tree.

A computer program product for encrypting content, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising: generating a subset-difference tree comprising a plurality of subsets, the subset-difference tree covering a plurality of nodes and apex node among the plurality of nodes, each node corresponding to an encryption key; 
determining at least one blacklisted node among the plurality of nodes; identifying a first subset among the plurality of subsets that covers the at least one blacklisted node; 
determining a plurality of substitute subsets, each of the plurality of substitute subsets overlapping the first subset and not covering the at least one blacklisted node; 


substituting the plurality of substitute subsets for the first subset in the subset-difference tree; 

generating a key block corresponding to the subset-difference tree; and encrypting content for broadcast 


Claims 1-15 of Geagan reference teach all claim limitations of respective claims 1-15 in the instant Application except reading a subset-difference coverage list comprising a plurality of subset items of a subset-difference coverage tree.  JU, on the other hand, teaches reading a subset-difference coverage list comprising a plurality of subset items of a subset-difference coverage tree (JU: paragraphs 0038 (“a black list device keys list”) and 0074 (“n FIG. 7, illegal devices are represented with a square. Referring to FIG. 7, seven devices are revoked. However, when all devices included in the sub-trees of HBES trees are illegal devices, the devices are represented with one ID. For example, in FIG. 7, all devices included in 10.sup.th group at layer 2 are illegal. In this case, the devices are represented with one ID. Accordingly, in order to represent the trees of FIG. 7, four illegal device IDs are required”)).  
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the implementation of Geagan with the implementation of JU in order to trace a device key when the key is exposed in order to revoke an illegal device/compromised device associated with the .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to abstract ideas without significantly more.

	Step 1 Statutory Category:

		Claims 16-20 are directed to a system. The claims are directed to statutory categories.
		Claims 1-8 are directed a method which is a process. The claims are directed to statutory categories.
		Claims 9-15 are directed one or more non-transitory, computer-readable storage media which is an article of manufacture. The claims are directed to statutory categories.

	Step 2A Prong 1 Judicial exception:


	Claims 1, 9 and 16 recite “determining a blacklisted node covered by a first subset of the plurality of subset items, the first subset having an apex node; determining a plurality of subsets, each of the plurality of subsets having an apex node inferior to the apex node of the first subset within the subset-difference coverage tree, none of the plurality of subsets covering the blacklisted node; modifying the subset-difference coverage tree to cover the plurality of subsets and not cover the first subset; and generating a key block corresponding to the subset-difference coverage tree”.  
Determining and modifying steps are a mental process of observation, evaluation, manipulation and determination that can be performed by a person with or without pen and paper; that is merely applied on a conventional computer.  Generating step is a concept of organizing information and manipulating information through mathematical correlations.  These steps are common basic human activities perform by any person skilled in the art with or without pen and paper at the time of effective filing date applied on a conventional computer with generic hardware.  The claims do not recite how the operations are performed, and instead appears to recite the concepts in a high level of generality capturing concepts which may be performed within a human mind.

Step 2A Prong 2, additional elements that integrate into a practical application of the exception:

The claims recite the following limitations which have been identified as
additional elements:
		Claim 1: …
reading a subset-difference coverage list comprising a plurality of subset items of a subset-difference coverage tree.
Claim 9: A computer program product for blacklisting in a subset-difference broadcast encryption scheme, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising…
reading a subset-difference coverage list comprising a plurality of subset items of a subset-difference coverage tree.

Claim 16: A system comprising: an encryption key block generator comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of the encryption key block generator to cause the processor to perform a method comprising…
reading a subset-difference coverage list comprising a plurality of subset items of a subset-difference coverage tree

Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).
 When taken individually or viewed as an ordered combination the claims as a whole do not appear to be integrated into a practical application.
Viewed as a whole, Applicant's claims simply recite a subset-difference tree is generated as performed by generic hardware. The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or tech­nical field. They do not describe any particular improvement in the manner a computer functions.  Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea. Under precedent, that is not enough to transform an abstract idea into a patent-eligible invention. See Alice, 573 U.S. at 225-26. 
None of the limitations reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in 
The examiner therefore concludes that the claims are directed to mental processes as distinguished from a technological improvement for achieving or applying that result. The claims do not integrate the judicial exception into a practical application.

Step 2B Significantly more:

Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two.
Dependent claims add the additional limitation of specifying a predetermined level distance of the apex node and blacklisted node.  This additional step merely refines and further limits the abstract idea of independent claims 1, 9 and 16 do not add any feature that is an “inventive concept” which cures the deficiencies of their respective independent claims.  None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, these dependent claims are patent-ineligible.

Conclusion:

Based on the above rational the claims 1-20 have been deemed to ineligible subject matter under 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over JU et al. (US 20090304185) (hereinafter JU) in view of Nakano et al. (US 20070067622) (hereinafter Nakano).
Regarding claim 1, JU discloses a method of generating a key block for use in a broadcast encryption system comprising: determining a blacklisted node covered by a first subset of a subset-difference coverage tree, the first subset having an apex node (JU: paragraphs 0038, 0043 and 0074, “illegal devices are represented with a square. Referring to FIG. 7, seven devices are revoked. However, when all devices included in the sub-trees of HBES trees are illegal devices, the devices are represented with one ID. For example, in FIG. 7, all devices included in 10.sup.th group at layer 2 are illegal. In this case, the devices are represented with one ID. Accordingly, in order to represent the trees of FIG. 7, four illegal device IDs are required.”); determining a plurality of subsets, each of the plurality of subsets having an apex node inferior to the apex node of the first subset within the subset-difference coverage tree, none of the plurality of subsets covering the blacklisted node (JU: see figures 6 and 7 
    PNG
    media_image1.png
    596
    860
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    416
    1056
    media_image2.png
    Greyscale
; and paragraphs 0060 and 0074, “Therefore, only the device 0 with the node 20 can be excluded from the whole system and this is called as revocation of the device 0”); and generating a key block corresponding to the JU: paragraph 0056, “Broadcast key blocks (BKB), when the revoked device keys do not exist, are as in Equation 4 and encrypted contents are as in Equation 5”). 
Nakano: see figure 42 
    PNG
    media_image3.png
    604
    1062
    media_image3.png
    Greyscale
; and paragraphs 0008-0015, “It is possible to reduce the size of a piece of key data by supplementing a set of unrevoked apparatuses with a subset difference.  FIG. 42 is a diagram that shows the concept. In FIG. 42, the root of the larger tree structure T1000 is Vi, and the root of the smaller tree structure T1001 is Vj. A set for revoking apparatuses assigned to the two leaves marked with the Xs is a subset difference 1001 "Si, j" obtained by excluding the tree structure T1001 from the tree structure T1000. The required key data is an encrypted content key that is encrypted using an encryption key "Li, j" corresponding to the subset difference "Si, j". To be more specific, the subset difference is a set of leaves belonging to a remainder portion obtained by excluding a conceptual drawing T1003 conceptually representing the tree structure T1001 from a conceptual drawing T1002 conceptually representing the tree structure T1000.”).  JU and Nakano are analogous art because they are from the same field of endeavor, data protection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of JU and Nakano Nakano: paragraph 0001).
Thus far, the modified combination of JU in view of Nakano does not yet explicitly teach reading a subset-difference coverage list comprising a plurality of subset items of a subset-difference coverage tree.  However, JU further teaches reading a subset-difference coverage list comprising a plurality of subset items of a subset-difference coverage tree (JU: paragraphs 0038 and 0074, “information about the compromised device keys included in the blacklist device keys list”… “Referring to FIG. 7, seven devices are revoked. However, when all devices included in the sub-trees of HBES trees are illegal devices, the devices are represented with one ID. For example, in FIG. 7, all devices included in 10.sup.th group at layer 2 are illegal. In this case, the devices are represented with one ID. Accordingly, in order to represent the trees of FIG. 7, four illegal device IDs are required”; [Examiner remark: JU teaches that searching the blacklist, which would be obvious the requirement of the reading data of the blacklist and matching with the device key]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the step of reading the subset-difference coverage list, as suggested by JU in order to implement the modified method of JU in view of Nakano to result in the limitation of the instant claims. One of ordinary skill in the art would be motivated to do so in order to revoke an illegal device/compromised device associated with the blacklisted device key and remove the blacklisted device key from a broadcast encryption key (JU: paragraph 0005).
Regarding claim 9, claim 9 discloses a product claim that is substantially equivalent to the method of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 9 and rejected for the same reasons.
Regarding claim 16, claim 16 discloses a system claim that is substantially equivalent to the method of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 16 and rejected for the same reasons.
Regarding claims 2, 10 and 17, JU as modified further discloses wherein determining the blacklisted node comprises reading a blacklist (JU: paragraphs 0034-0035 and 0075, “A broadcast center executes a tracing algorithm, finds compromised device keys, and then revokes the compromised device keys (execute tracing algorithm 20). Then, the found compromised device keys are included in a blacklist device keys list” … “Referring to FIG. 7, seven devices are revoked. However, when all devices included in the sub-trees of HBES trees are illegal devices, the devices are represented with one ID. For example, in FIG. 7, all devices included in 10.sup.th group at layer 2 are illegal. In this case, the devices are represented with one ID. Accordingly, in order to represent the trees of FIG. 7, four illegal device IDs are required”).
Regarding claims 3, 11 and 18, JU as modified further discloses wherein each of the plurality of subsets has an apex node within a predetermined level distance of the apex node of the first subset (JU: see figure 6 
    PNG
    media_image4.png
    595
    919
    media_image4.png
    Greyscale
; and paragraphs 0061-0063 and 0069, “In the Marlin HBES algorithm, a HBES (16, 16) system is used and denotes that 16 chains and 16 layers are used.”).  
Regarding claims 4 and 12, JU as modified further discloses wherein the blacklisted node is leaf node (JU: paragraphs 0043 “In FIG. 3, the i-1.sup.th leaf and the i+t+1.sup.th leaf are revoked” and 0068 “Number of revoked leaf nodes”).
Regarding claims 5 and 13, JU as modified further discloses wherein the blacklisted node is a non-leaf node (JU: see figure 7 
    PNG
    media_image5.png
    326
    966
    media_image5.png
    Greyscale
; and paragraph 0074, “In FIG. 7, illegal devices are represented with a square. Referring to FIG. 7, seven devices are revoked. However, when all devices included in the sub-trees of HBES trees are illegal devices, the devices are represented with one ID. For example, in FIG. 7, all devices included in 10.sup.th group at layer 2 are illegal. In this case, the devices are represented with one ID. Accordingly, in order to represent the trees of FIG. 7, four illegal device IDs are required.”).
Regarding claim 6, JU as modified further discloses wherein the blacklisted node comprises at least one subset difference associated with a non-leaf node (Nakano: see figure 42 
    PNG
    media_image3.png
    604
    1062
    media_image3.png
    Greyscale
; and paragraphs 0008-0010, “It is possible to reduce the size of a piece of key data by supplementing a set of unrevoked apparatuses with a subset difference.  FIG. 42 is a diagram that shows the concept. In FIG. 42, the root of the larger tree structure T1000 is Vi, and the root of the smaller tree structure T1001 is Vj. A set for revoking apparatuses assigned to the two leaves marked with the Xs is a subset difference 1001 "Si, j" obtained by excluding the tree structure T1001 from the tree structure T1000. The required key data is an encrypted content key that is encrypted using an encryption key "Li, j" corresponding to the subset difference "Si, j". To be more specific, the subset difference is a set of leaves belonging to a remainder portion obtained by excluding a conceptual drawing T1003 conceptually representing the tree structure T1001 from a conceptual drawing T1002 conceptually representing the tree structure T1000.”).  The same motivation to modify JU in view of Nakano, as applied in claims 1, 9 and 16 above, applies here.
Regarding claims 7, 14 and 19, JU as modified further discloses comprising: encrypting content, the encrypted content being decryptable with an authorized device key in combination with the key block (Nakano: paragraphs 0008-0010, “A decryption key is assigned to each subset difference” … “a content is encrypted with a content key, and each apparatus owns a decryption key. A piece of data that required for each apparatus to obtain a content key using the decryption key stored in the apparatus will be referred to as key data. Generally speaking, a piece of key data is distributed along with a content. In the case where a recording medium is used for distribution of a content, a piece of key data is recorded on the recording medium”).  The same motivation to modify JU in view of Nakano, as applied in claims 1, 9 and 16 above, applies here.
Regarding claims 8, 15 and 20, JU as modified further discloses comprising: generating at least one encryption key based on the subset-difference tree (Nakano: paragraphs 0008-0010, “A decryption key is assigned to each subset difference” … “The required key data is an encrypted content key that is encrypted using an encryption key "Li, j" corresponding to the subset difference "Si, j". To be more specific, the subset difference is a set of leaves belonging to a remainder portion obtained by excluding a conceptual drawing T1003 conceptually representing the tree structure T1001 from a conceptual drawing T1002 conceptually representing the tree structure T1000.”).  The same motivation to modify JU in view of Nakano, as applied in claims 1, 9 and 16 above, applies here.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed here.
Jin (US 20090214031) discloses “a system and method is disclosed for performing unified broadcast encryption and traitor tracing for digital content. In one embodiment a media key tree is divided into S subtrees, the media key tree including media keys and initial values, which may be random values. The digital content is divided into a plurality of segments and at least some of the segments are converted into a plurality of variations. The random values are transformed into media key variations and a separate media key variant is assigned to each of the subdivided subtrees. A unified media key block including the media key tree is stored on the media”.
Chmore (US 20070079118) discloses “a method of managing a key of a user for a broadcast encryption. The method includes forming a tree comprising m hierarchies by repeating a process of setting a i.sup.th level comprising groups into which at least one node is grouped in a unit of n.sub.i, and setting a i+1.sup.th level comprising the groups of the i.sup.th level that are re-grouped in a unit of n.sub.i+l until i is from "1" to "m". The method further includes mapping users on at least one node of the tree and message providers on the m.sup.th .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740.  The examiner can normally be reached on Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRANG T DOAN/Primary Examiner, Art Unit 2431